Citation Nr: 0602947	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the dorsum of the right foot.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for tremors, anxiety/panic attacks, and 
depression as a result of medication prescribed by Department 
of Veterans Affairs (VA) physicians.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
September 1970 and from March 1971 to March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 and later rating 
decisions by the VA Boise, Idaho Regional Office (RO), which 
denied the veteran entitlement to the issues noted on the 
title page. 

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which had concluded that no more than a single 10- 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations. VA disagrees with the Court's decision in Smith, 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit. To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith. The specific claims affected by the stay include: 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260. Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.



FINDINGS OF FACT

1.  No more than slight muscle injury in the right foot is 
demonstrated.

2. The competent medical evidence demonstrates that there 
were no adverse effects to the medications prescribed by VA 
in treating the veteran that were not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of a laceration of the dorsum of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45 and Part 4, 
Code 5310 (2005).

2. The criteria for an award compensation benefits resulting 
from VA medical treatment are not met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in August 2002, January 2003, January 2004, and March 2004 as 
well as supplemental statements of the case dated in January 
2004, March 2004, and September 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in August 2001, March 2003, 
and January 2004, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes the veteran was provided adequate notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that in August 
1971 the veteran lacerated his right foot on the dorsal 
aspect with a power lawn mower.  Physical examination showed 
a deep laceration extending down to and through metatarsal 
bones and muscles of the right foot.  There was no evidence 
of neurological or vascular deficit.  The veteran's foot was 
debrided and he was put in a short leg cast.  Open fracture, 
right second metatarsal was the diagnosis.

On his initial VA examination in June 1980, the veteran 
complained of numbness to cutaneous sensation over the dorsum 
of the great and second toe.  Examination of the right foot 
revealed that he lacked some slight amount of full flexion to 
the toes compared to the opposite side.  Otherwise, his 
examination was normal, with a well healed laceration.  There 
was no swelling or obvious deficit in function except for 
slight loss of flexion.  X-rays of the right foot were 
interpreted to be normal.  It was the examiner opinion that 
the veteran's symptoms were more related to a foot strain 
versus laceration residuals 

Service connection for residuals of a laceration of the right 
foot was established by an RO rating action dated in August 
1980.  This disorder was rated as noncompensably disabling 
under Diagnostic Code 5310 of VA's Schedule for Rating 
Disabilities (Rating Schedule).

VA medical records compiled between April 2000 and June 2001, 
include a February 2001 nursing admission assessment note 
that the veteran's spouse reported that the veteran is very 
depressed and does not want to be alone.  It was noted that 
the veteran was being admitted for medication stabilization.  
It was further noted that the veteran stated that he had 
become increasingly depressed for over a month when he thinks 
there was an increase in his medication identified as 
Alprazolam.  He also reported suffering from panic attacks.  
A related VA discharge summary in February 2001 records that 
the veteran has been treated with Xanax for years and also 
has had trails of additional medications to include Paxil and 
Lithium.  It was noted that the veteran had increased his 
Xanax to 4 times per day per his physician.  He subsequently 
increased to 8 times per day, still with panic symptoms.  His 
attempt to then decrease or discontinue his dose resulted in 
nausea and vomiting compatible with benzodiazepine 
withdrawal. While hospitalized the veteran's medications were 
adjusted.  Benzodiazepines were tapered and discontinued.  At 
discharge the veteran reported that he had an improved sleep 
pattern, that he felt "really good" and that the "shakes" 
were gone.  Discharge diagnoses included benzodiazepine 
dependence, benzodiazepine detoxification, PTSD and anxiety, 
as well as caffeine overuse.

The veteran was rehospitalized by VA in June 2001for further 
medication readjustment.  It was noted that he was still 
having panic attacks, stress, and depression.  It was noted 
that the veteran had been previously treated by a VA 
physician for panic attacks with Alprazolam and was 
detoxicated from this medication and changed to Librium.  It 
was further noted that Librium was not controlling his panic.  
On admission, the veteran reported depression, "shakes", 
and stuttering.   Over the course of this hospitalization, 
the veteran's medications were adjusted.  By date of 
discharge the veteran was off all benzodiazepines and 
reported that the "shakes" were gone and that the stutter 
had significantly decreased.

A VA mental health clinic note dated in July 2001 records 
that the veteran presents with a history of panic attacks and 
PTSD.  It noted that the veteran has had a number of 
psychopharmaceutical trails that have failed for this 
condition to include Effexor, Nardil, Prozac, Xanax, which 
was up to 8 mg a day with inefficacy and tolerance and a long 
detoxification while hospitalized.  It was noted that 
currently all of the veteran's "buzz psyche meds" were 
discontinued and that he takes Librium 125 mg per day in 
divided doses. It was noted that the veteran complained of 
shortness of breath with the Librium but felt that it 
decreased his anxiety.

In December 2001, the veteran was afforded a VA examination 
of his service-connected laceration of the dorsum of the 
right foot.  On this examination, the veteran complained that 
he has right foot pain when jumping from a truck or other 
elevated areas.  He said that his foot becomes quite painful 
during cold weather.  Physical examination revealed a 3x4 
inch split graft area on the dorsum of the right foot 
distally.  There seemed to be a loss of pain sensation on the 
right foot from about the ankle distally and also on the 
plantar surface of the right foot.  The examiner stated that 
the reason for this pain sensation loss was unclear an injury 
to the nerves of the dorsum would not cause loss of pain 
sensation of the heel and ankle.  The examiner concluded that 
the residuals of a laceration of the right foot were unclear 
although there is an unexplained loss of pain sensation of 
the ankle and foot.

On a VA mental disorders examination in October 2002, the 
examiner noted that the veteran claimed that he was put on 
Alprazolam, which was then withdrawn causing him to develop 
panic disorder.  The examiner reported that he had reviewed 
the veteran's claims file and his medical record, which shows 
clearly a long history of anxiety and panic that dates back 
potentially to even his childhood.  He reported tremors since 
childhood.  The examiner noted that at one point the veteran 
was put on Xanax as well and has been tried on many, many 
other psychotropic medications to try to control his 
depression, anxiety, and panic symptoms, which date from the 
1980's, none of which have been very effective.  The examiner 
stated that the veteran began taking large amounts of Xanax 
beyond what his physicians had ordered without relief.  The 
veteran reported that none of these medications, including 
alprazolam (Xanax) have caused him to have panic disorder or 
anxiety disorder.  He added that Alprazolam does not cause 
panic.  It treats panic and that stopping alprazolam does not 
cause panic disorder either.  He concluded that therefore, it 
does not make any medical sense to attribute his panic 
disorder or the aggravation of his panic disorder to the 
alprazolam that was used to try to treat that disorder.

VA outpatient treatment records dated in December 2002 record 
that the veteran presented frustrated and angry as he was 
told that he needs a physician to document that his ongoing 
problems with tremors/tremulousness are related to his Xanax 
treatment.  The examining VA physician on a followup visit 
noted as a diagnostic impression, tremulousness, questionable 
medical side effect.  She also noted that a neurological 
consultation was pending.

Of file is a prescription blank dated in February 2003, 
noting dystonic tremors and questionable tardive dystonia.  
The note also records questionable use of several medications 
to include Sinemet and Clonidine.

When examined in May 2003 for tremors, an opinion as to 
whether they are related to the veteran's medications was 
sought from his examiner.  The examiner noted that the 
veteran had been started on Xanax in 1985 and had been on it 
until he was detoxed in February of 2000.  He further said 
that his tremors started in February 2000 when he was taken 
off Xanax.  He noted that the veteran said at that time he 
was taken off it a variety of other medications were tried 
until June 2002 when he placed on Primidone, Clonazepam, 
Celax, and Trazadone.  Following a physical examination, the 
examiner stated that it is less likely than not that the 
veteran's tremors are related to any of his medications.

In January 2004 the veteran was seen at a VA clinic for 
evaluation for bracing and footwear.  It was noted that he 
sustained a right foot injury in the military and had 
subsequent skin grafting.  The veteran complained of constant 
pain at the ball of his foot and across the dorsum of the 
foot, extending medially and laterally toward the knee.  On 
physical examination dorsiflexion was to 5 degrees from 
neutral.  The examiner stated that it was difficult to assess 
true end range due to volitional guarding.  There was no 
active inversion or eversion.  There was tenderness to 
superficial palpation in multiple areas.  The veteran 
ambulated with ankle varus throughout stance phase of gait.  
Fixed versus correctable foot deformity with subsequent gait 
deformity was the diagnostic impression.

In an undated note, the veteran's treating VA psychologist 
reported that the veteran had "depression secondary to loss 
of function from leg, also loss of sexual function from 
medications- leading to depression."

When seen in August 2004 for followup of new footwear 
consisting of high topped boots, the veteran was noted to 
have improved ambulation and decreased pain.  He still walked 
with the forefoot in extreme dorsiflexion to avoid contact.  
He also had a heel cord contracture believed to be secondary 
to a volitional gait abnormality.  Testing indicated that he 
had intact sensation throughout the foot with the exception 
of the lateral forefoot, which was slightly reduced.  Gait 
abnormality, heel cord contracture, improved but still 
problematic was the diagnostic impression.

At his hearing in October 2004, the veteran described the 
injury to his right foot in service.  He said that this 
injury included severed tendons and nerves.  He further 
described his current symptoms and treatment for foot related 
problems.  The veteran also testified that medications 
prescribed by VA during a period of hospitalization in 2000 
and thereafter resulted in subsequent unexplained tremors and 
emotional problems.

Analysis

A.  Right foot disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.
   
The veteran's service-connected right foot disorder has been 
evaluated by the RO under the provisions of Diagnostic 
Code 5310 which address the impairment and limitation of 
functioning in the intrinsic muscles of the foot, including 
the plantar structure (Group X).  Under that code, slight 
impairment warrants a noncompensable rating, and moderate 
impairment warrants a 10 percent schedular evaluation.  In 
cases of moderately severe or severe impairment, a 20 percent 
and 30 percent schedular evaluation will be respectively 
granted.  Similarly, another related Diagnostic Code, 5284, 
other foot injury, provides the same ratings for 
corresponding levels of disability.  

Factors to be considered in determining the level of 
impairment include the type of underlying injury, the history 
of the disability and objective medical findings upon 
examination or treatment.  In this case, the injury 
underlying the veteran's service-connected right foot 
disorder is shown by the contemporaneous service medical 
records to involve a deep laceration down and trough the 
metatarsal bones and muscles of the right foot with no 
neurological or vascular involvement.  Residuals of the 
disorder are limited to complaints of intermittent pain as 
noted on the veteran's VA examination in December 2001.  
There isn't any indication of functional loss due to pain.  
Although the veteran was noted on this examination to have a 
loss of pain sensation of the heel and ankle, abnormal foot 
function was not shown and the loss of pain sensation was 
unrelated to the service-connected disorder.  Evaluation of 
the veteran's right foot in January and August 2004 show 
subsequent right foot impairment related to gait abnormality 
and heel cord contracture.  There isn't any indication that 
this subsequent impairment is in any way attributable to the 
service-connected disability.  Accordingly, in the Board's 
judgment, the clinical evidence does not establish that there 
is more than slight impairment of the right foot as a result 
of the veteran's service-connected residuals of a laceration 
of the dorsum.  A compensable evaluation, therefore, is not 
warranted.

B.  § 1151 claim for tremors, anxiety/panic attacks, and 
depression.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The veteran must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. See 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97. The veteran must show that additional 
disability is actually the result of VA hospitalization or 
medical treatment and not merely coincidental therewith. See 
38 C.F.R. § 3.358(c)(1). 

The veteran's contention that he developed tremors, 
anxiety/panic attacks, and depression due to medications used 
to treat his psychiatric condition is unsupported by the 
medical evidence.  The veteran's VA examiner in October 2002, 
who considered the veteran's contentions and reviewed his 
claims file, concluded that it is unlikely that medication 
prescribed to the veteran resulted in the development of 
panic attacks. The examiner further noted that the veteran 
had a lengthy history of anxiety, panic, and tremors that 
predated his VA treatment.  The record also shows that prior 
to his VA hospitalization and related treatment to include 
adjustments in his medications, which the veteran claims was 
responsible for his claimed symptoms, the veteran was noted 
to suffer from depression.  No adverse effects involving 
tremors, anxiety/panic attacks and/or depression from the 
medications noted in the charts were noted at any time during 
his hospitalizations or subsequent thereto. Therefore, the 
competent evidence of record does not show that the 
medications used caused the veteran to have tremors, 
anxiety/panic attacks and/or depression. Further, the veteran 
has neither submitted nor identified any medical evidence or 
opinion showing that these conditions resulted from treatment 
rendered by the VA. The veteran's own opinion, as that of a 
lay person, is not competent evidence.  While a VA 
psychologist has indicated that apparent side effects of 
medications provided to the veteran include loss of sexual 
function, which has lead to depression, such effect was 
reasonable foreseeable and is not shown to result from 
carelessness, negligence or other fault on the part of VA.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.


    



ORDER

An increased (compensable) evaluation for residuals of a 
laceration of the dorsum of the right foot is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for tremors, anxiety/panic attacks, and depression as 
a result of medication prescribed by VA physicians is denied.



____________________________________________
LAWRENCE M.SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


